DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MOHAMAD EL ZEIN,
                             Appellant,

                                     v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
    MORGAN STANLEY ABS CAPITAL I INC. TRUST 2006-HE3,
 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-HE3,
                       Appellee.

                               No. 4D20-1173

                           [February 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE 17-
23115(11).

    Richard G. Chosid of the Law Offices of Richard G. Chosid, Boca Raton,
for appellant.

   Richard S. McIver of Kass Shuler, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.